By the Court.—
As the will did not begin to operate until the death of the testatrix, no right to Tena vested in William Jones till that time; she remained the property of the testatrix, who was entitled to all the profits arising from her; consequently her children, the negroes in question, were the property of the testatrix at her death; and as they were not specifically bequeathed by her, form part of the residuum of her estate, and are included in the bequest to Ann, the plaintiff, of the remainder of the testatrix’s property.— Judgment for plaintiff.